Citation Nr: 0201210	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  00-18 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
elbow injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from August 1957 to March 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  It is not demonstrated that the veteran sustained a right 
elbow injury in service.  

2.  There is no competent evidence relating any current right 
elbow disability to service.  


CONCLUSION OF LAW

Service connection for residuals of a right elbow injury, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has now 
issued final regulations implementing these statutory 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Hence, it applies in this case.  However, the Board finds 
that VA's duties to provide notice to, and to assist, the 
veteran are met.

VA has a duty to notify a claimant and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Here, the 
discussions in the rating decision, the Statement of the 
Case, and Supplemental Statements of the Case informed the 
veteran and his representative what was needed to 
substantiate the claim and what evidence was obtained by VA, 
and complied with VA's notification requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases for denial of his claim.  
Although the veteran has not been afforded a VA examination 
of the right elbow, such examination is not indicated.  
Examinations are scheduled in conjunction with service 
connection claims to confirm current disability.  Here, 
diagnoses of right elbow arthritis managed with medication in 
the veteran's treatment records amply establish the presence 
of current right elbow disability.  Consequently, a VA 
examination for this purpose is not necessary.  Examinations 
are also scheduled to determine the etiology of a claimed 
disability, i.e., to establish a nexus between current 
disability and disease or injury in service.  As will be 
explained below, an examination for this purpose likewise is 
not indicated. 

While the claim was initially denied as not well-grounded, it 
was reviewed by the RO on the merits after passage of the 
VCAA, and the veteran was notified of this review in a 
supplemental statement of the case.  The RO has complied 
with, or exceeded, the mandates of the VCAA and its 
implementing regulations.  There is no indication that any 
additional evidence that could substantiate the claim is 
outstanding.  The RO has also provided the veteran with clear 
notice of the evidence considered and the types of evidence 
he needed to submit to support his claim.  It is not 
prejudicial to the veteran to adjudicate the claim on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

The veteran's service medical records reveal that in August 
1968 he sought treatment, in part, for a left forearm injury, 
following a fall into a trench.  Injuries to various other 
joints were noted at the time.  A right elbow injury was not.  
Physical examination revealed abrasions on the left elbow.  
The diagnosis was multiple contusions, abrasions and strain 
of the left shoulder.  In December 1970, the veteran 
complained of right knee pain, indicating that he injured the 
knee and his chest after jumping into a foxhole.  The right 
elbow was not mentioned.  A cyst on the right forearm was 
noted on the report of the separation examination which was 
conducted in December 1978.  In January 1979, the veteran 
complained of a cyst on his right forearm which was found at 
the time of his retirement examination.  In a Report of 
Medical History completed in February 1979, the veteran 
denied having or ever having had swollen or painful joints or 
a painful or "trick" elbow.  

The report of a VA orthopedic examination which was conducted 
in May 1997 did not include any complaints of or diagnosis of 
a right elbow disorder.  The veteran reported at that time 
that he fell in a trench in 1969, injuring some ribs and his 
right knee.  

On VA joints examination in September 1999, there was no 
mention of a right elbow disorder.

In November 1999, the veteran submitted a claim of 
entitlement to service connection for residuals of a right 
elbow injury in 1969.  

In November 1999, the veteran sought pain medication from VA 
for chronic right elbow pain which he alleged was secondary 
to an injury in service.  The assessment was arthritis.  
Right elbow arthritis, controlled with ibuprofen, was noted 
in a June 2000 VA clinical record.  A June 2000 right elbow 
X-ray was interpreted as revealing no bone or joint 
abnormality.  

In a statement received in September 2000, the veteran 
indicated that he was seen in service for right elbow 
complaints in August 1968 and on December 4, 1970.

Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

An award of service connection requires that there be 
evidence in support of each of the three elements of service 
connection, i.e., (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a veteran served continuously for 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

In the case of any veteran who engaged in combat with the 
enemy in active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107.

At the outset, it is noteworthy that although the veteran 
apparently had combat service, it is not alleged that a right 
elbow injury was sustained in combat.  Consequently, 
38 U.S.C.A. § 1154(b) is not for application.  

The veteran claims that he now has residuals of a right elbow 
injury which occurred when he fell into a trench during 
service in 1969.  He argues that an August 15, 1968 service 
medical record clearly shows that he sustained a right elbow 
injury at the time.  He further argues that on December 4, 
1970 he reported to a dispensary to obtain treatment for arm 
and knee pain, but that only the knee problem was addressed 
at the time.  A review of service medical records revealed 
that while the veteran sustained multiple injuries, including 
left elbow abrasions, in August 1968, no right elbow injury 
was then noted.  And while a December 4, 1970 service medical 
record indicates that the veteran sought treatment for a 
right knee disorder, no right elbow injury was reported at 
that time.  A right elbow disorder was not noted when the 
veteran was examined for service separation in December 1978.  
In a Report of Medical History he completed in January 1979, 
he denied having, or ever having had, a painful or trick 
elbow.  There is no documentation of a right elbow injury in 
service.  

[It is noteworthy that service connection for a left elbow 
disorder was denied in December 2000.  That determination was 
not appealed.]

There is no competent evidence of record that right elbow 
arthritis was manifested to a compensable degree within one 
year after the veteran's discharge from active duty.  
Consequently, service connection for right elbow arthritis on 
a presumptive basis is not warranted.  See  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

There is no competent [medical] evidence of a nexus between 
any current right elbow disability and service or any event 
therein.  The only evidence of record to that effect is in 
the veteran's own statements.  As a layperson, he is not 
competent to relate a medical disorder to a specific cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, his recollections regarding a right elbow injury 
in service are inconsistent with contemporaneously recorded 
data.  

The preponderance of the evidence is against the veteran's 
assertions that he sustained a right elbow injury in service.  
There is no competent evidence relating current right elbow 
disability to service.  With no evidence of a nexus between 
current right elbow disability and disease or injury in 
service, service connection for such disability is not 
warranted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
And as the preponderance of the evidence is against the 
claim, there is no reasonable doubt to be resolved in the 
appellant's favor.  The claim must be denied.  


ORDER

Service connection for residuals of a right elbow injury is 
denied.  


		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

